Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/21 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments filed 2021-09-22 are considered. With respect to claims 1, 3-6, 8-12, and 14-15, the amendments overcome the prior art and are allowable. With respect to independent claim 17, the examiner believes that Otsubo does teach use of a threshold volume equal to the volume of the hot water supply pipes, which satisfies the claim as written in the examiner’s interpretation of the claim. There are differences in the control algorithms of Otsubo and the instant application, however, Otsubo is used solely for the threshold volume teaching. The remainder of Otsubo’s control algorithm is not relevant unless the applicant believes the control algorithm teaches away from the combination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US-20100126604-A1) in view of Lehrian (US-20160223209-A1) and Otsubo (JP-H06185806-A).
Regarding claim 17, Lund (fig. 3) discloses:
A method of controlling a recirculation of heated water, the method comprising:
when powered on, the water recirculation pump is configured (Lund, para. 0079) to circulate the heated water through a water recirculation system (Lund, fig. 3, system 300) that includes a water heater (Lund, fig. 3, labeled “water heater”).
Lund (fig. 3) fails to explicitly teach:
a crossover valve, wherein the crossover valve provides a flow path for the heated water to flow between a water outlet of the water heater and a water inlet of the water heater when the crossover valve is open;
determining, by the controller, whether an amount of inflow water flowing into the water heater is less than a threshold volume, the threshold volume being indicative of the heated water disposed within the flow path between the water outlet and the crossover valve being at least partially restricted from circulating to the water inlet via the flow path and a water consumption apparatus receiving less than a threshold consumption volume of the heated water; and
powering off, by the controller, the water recirculation pump in response to determining that the amount of the inflow water flowing into the water heater is less than or equal to the threshold volume.
Another embodiment of Lund (fig. 2) teaches:
determining, by a controller (Lund, fig. 2, pump controller 230), whether (Lund, para. 0074) a water recirculation pump (Lund, fig. 2, pump 220) is powered on; and
a crossover valve, wherein the crossover valve (Lund, fig. 2, marked with a “V”, connected to ref. no. 270(a…n); para. 0073) provides a flow path for the heated water to flow between a water outlet of the water heater and a water inlet of the water heater when the crossover valve is open.

Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of controlling a recirculation of heated water of Lund (fig. 3) to add a crossover valve in view of the teachings of Lund (fig. 2) to prevent scalding injuries (Lund, para. 0074).
Lehrian teaches:
determining, by the controller (Lehrian, fig. 2, control unit 208), whether an amount of inflow water flowing into the water heater is less than a threshold volume (the threshold amount in this case is the minimum that can be registered with the controller and flow detector; see Lehrian, fig. 2, flow sensor 211, paras. 0032 and 0035); and
powering off, by the controller, the water recirculation pump in response to determining that the amount of the inflow water flowing into the water heater is less than or equal to the threshold volume (Lehrian, fig. 3, ref. no. 301, para. 0035).
The specific modification the examiner has in mind modifies the control algorithm to stop the circulation pump once any water flows into the water heater, as described by Lehrian.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of controlling a recirculation of heated water of the combined teachings as described in the previous paragraph in view of the teachings of Lehrian to avoid wasting energy (Lehrian, para. 0007).
Otsubo teaches:
the threshold volume being indicative of the heated water disposed within the flow path between the water outlet and the crossover valve being at least partially restricted from circulating to the water inlet via the flow path and a water consumption apparatus receiving less than a threshold consumption volume of the heated water (Otsubo, para. 0025, the if the crossover valve is fully closed, which counts as “at least partially restricted”, the amount is the volume of the hot water supply pipe 8 in fig. 1 corresponding to piping 118 and 120 of the instant application’s fig. 1; the pump stops once this volume has flowed; this indicates the crossover valve is fully closed because it is the volume that needs to be replaced to cycle the hot water if the crossover valve is fully closed).
The specific modification the examiner has in mind changes the control algorithm to stop pumping after an amount of time corresponding to when the full volume (100%) of the piping is recirculated, as described by Otsubo.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of controlling a recirculation of heated water as described in the previous paragraph in view of the teachings of Otsubo to minimize heat loss from a hot water supply pipe (Otsubo, para. 0006).
Regarding claim 19, the combined teachings teach:
The method of Claim 17, further comprising, indicating (Lund, fig. 3, see wire connecting ref. nos. 320 and 350) to the controller (Lund, fig. 3, ref. no. 350), by a flow detector (Lund, fig. 3, ref. no. 320), the amount of inflow water flowing into the water heater, wherein the flow detector is located (Lund, fig. 3, see location of ref. no. 320) to detect the inflow water flowing into the water heater through the water inlet of the water heater.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US-20100126604-A1) in view of Lehrian (US-20160223209-A1) and Otsubo (JP-H06185806-A) as applied to claim 17 above, and further in view of Tsutsui (US-4819587-A).
Regarding claim 20, the combined teachings teach:
The method of Claim 17.
The combined teachings fail to explicitly teach:
wherein the water heater is a tankless water heater.
Tsutsui teaches:
wherein the water heater is a tankless water heater (Tsutsui, see title; “instantaneous water heater” is a synonym for “tankless water heater”).
The specific modification the examiner has in mind replaces the unspecified water heater of Lund with a tankless water heater.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of controlling a recirculation of heated water to use a tankless water heater in view of the teachings of Tsutsui to reduce energy use compared against a storage water heater.
Allowable Subject Matter
Claims 1, 3-6, 8-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art teaching controlling circulation pumps to determine whether the amount of water pumped is between 1% and 10% of a predetermined amount of inflow water was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art teaching the threshold volume being 10% or less of a predetermined amount of inflow water was found. Lehrian implicitly teaches 0% (that is, any water flow) but there is no predetermined amount of inflow water in Lehrian. Consequently Lehrian does not meet these claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762